      Case 3:20-cv-00253-BSM Document 53 Filed 07/20/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY                                                    PLAINTIFF
ADC #553102

v.                        CASE NO. 3:20-CV-00253-BSM

KEITH BOWERS                                                             DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 20th day of July, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
